DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.

Response to Amendment
Applicant’s amendment dated 08/06/2021, in which claims 1, 6, 8, 12, 15 were amended, claims 2 and 9 were cancelled, claims 21-22 were added, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3-7, and 21, claim 1 recites the limitation “the wafer carrier configured to retain the wafer, the wafer being held upside down on the polishing pad during an operation of the system.” The wafer is not a part of the system and the system is used for processing the wafer (Preamble of the claim). Thus, the limitation “the wafer being held upside down on the polishing pad during an operation of the system” directs to a step during the using of the system. Claims 3, 4, 6, 7 further recite limitations directing to 
For the purpose of this Action, functional languages in claims 1, 3-7 will be treated as intended uses and would not patentably distinguish the claimed invention from the prior art if the prior art structure is capable of performing the intended use(s).

Regarding claims 15-20, claim 15 recites the limitations “electrical signals output from the at least three microphones are synchronized with each other using a synchronization signal output from the process controller, and each microphone of the at least three microphones begins detecting sound in response to receiving the synchronization signal” which direct to a method of using the apparatus. Claims 16, 19,20 further recite limitations directing to method of using the system. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because it is unclear as to when direct infringement occurs. MPEP 2173.05(p)(II).
For the purpose of this Action, functional languages in claims 15-20 will be treated as intended uses and would not patentably distinguish the claimed invention from the prior art if the prior art structure is capable of performing the intended use(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 15-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chew et al. (US Pub. 20140329439) in view of Tseng (US Pat. 6579150), Jia et al. (US Pub. 20060274906).
Regarding claim 1 and 21, Chew et al. discloses in Fig. 5 and Fig. 7, paragraph [0018]-0019], [0026]-0039], [0047]-0052] a system for chemical mechanical polishing of a wafer, the system [500] comprising: 
a rotatable platen [518] disposed substantially horizontally, a polishing pad [516] disposed on the rotatable platen [518]; 
a wafer carrier [522] disposed on the rotatable platen [518], the wafer carrier [522] configured to retain the wafer [501], the wafer [501] being held upside down on the polishing pad [516] during an operation of the system; 
a slurry supply port [526 and 528] configured to supply slurry [524] to the rotatable platen [518]; 
a process controller [540/542] configured to control the operation of the system; 
a set of acoustic sensors [534a and/or 534b] disposed proximate the polishing pad [516] and the wafer [501], the set of acoustic sensors [534a and/or 534b] arranged 
a signal processor [538] configured to receive the electrical signal from the set of acoustic sensors [534a and/or 534b], to process the electrical signal to enable detection of an event during the operation of the system, and in response to detecting the event, transmit a feedback signal to the process controller [540/542][paragraph [0034]-[0035], paragraph [0039], paragraph [0050]-[0052]], 
wherein the process controller [540/542] is further configured to receive the feedback signal and initiate an action based on the received feedback signal[paragraph [0034]-[0035], paragraph [0039], paragraph [0050]-[0052]].
Chew et al. fails to disclose 
the system comprising a process chamber;
the rotatable platen disposed inside of the process chamber; 
the set of acoustic sensors comprising microphones;
the set of microphones disposed in or adjacent to the process chamber.
Tseng discloses in Fig. 7, column 5, lines 42-60, column 7, lines 53-58, column 8, lines 15-29, claims 1 and 2
the apparatus comprising a process chamber [100];
the rotatable platen [72] disposed inside of the process chamber [100]; 
acoustic sensor [84] comprising microphone [86];
the microphone [86] disposed in the process chamber [100].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tseng into the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chew et al. and Tseng fails to disclose
the set of microphones including at least one infrasonic microphone, at least one acoustic microphone, and at least one ultrasonic microphone; and 
a frequency range of sounds detected by each microphone of the set of microphones is different;
wherein the at least one infrasonic microphone is designed to detect sounds of frequencies from about 0.01 Hz to about 20 Hz, the at least one acoustic microphone is designed to detect sounds of frequencies from about 20 Hz to about 20kHz, and the at least one ultrasonic microphone is designed to detect sounds from about 20 kHz to about 200 MHz.
Notes, it is known in the art that acoustic signals including different frequency ranges from infrasonic to ultrasonic. Thus, infrasonic microphone and ultrasonic microphone are acoustic sensors/acoustic microphones. Therefore, the claimed 
Chew et al. discloses in paragraph [0046] wherein the set of acoustic sensors comprises acoustic sensors configured to detect sounds with a frequency in a range including ultrasonic range [50Hz-100Hz, 100-500kHz]. 
Jia et al. discloses in paragraph [0020], [0030], [0037] 
the set of microphones [12] including different microphones configured to capture acoustic signals with different frequency ranges from infrasonic to ultrasonic; and 
a frequency range of sounds detected by each microphone of the set of microphones is different.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jia et al. into the system of Chew et al. and Tseng to include the set of microphones including at least one infrasonic microphone, at least one acoustic microphone, and at least one ultrasonic microphone; and a frequency range of sounds detected by each microphone of the set of microphones is different, wherein the at least one infrasonic microphone is designed to detect sounds of frequencies from about 0.01 Hz to about 20 Hz, the at 
The ordinary artisan would have been motivated to modify Chew et al. and Tseng in the above manner for the purpose of enabling to capture acoustic signals with different frequency ranges from infrasonic to ultrasonic to enhance the quality of the sound with low cost [paragraph [0020] of Jia et al.].
Notes, the limitations of “configured to retain the wafer”, “configured to control the operation of the system”, “configured to receive the electrical signal from the set of microphones, to process the electrical signal to enable detection of an event during the operation of the system, and in response to detecting the event, transmit a feedback signal to the process controller”, “to detect sound in the process chamber during the operation of the system and to transmit an electrical signal corresponding to the detected sound”, “configured to maximize a strength of sound signals received or detected at the set of microphones”, “configured to receive the feedback signal and initiate an action based on the received feedback signal, calculate a distance of a source of the sound from each of the set of microphones, and calculate a location of the source of the sound” direct to intended uses of the claimed elements. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Regarding claims 3-7, as stated above, similar to claim 1, functional languages in claims 3-7 will be treated as intended uses and would not patentably distinguish the claimed invention from the prior art if the prior art structure is capable of performing the intended use(s).
In this case, the system’s elements disclosed by Chew et al., Tseng and Jia et al. is capable of performing the recited intended uses thus it meets the claim.

Regarding claims 15 and 17, Chew et al. discloses in Fig. 5 and Fig. 7, paragraph [0018]-0019], [0026]-0039], [0047]-0052] an apparatus for monitoring a chemical mechanical polishing process, the apparatus comprising: 
a process controller [540/542] configured control parameters of the process; 
a set of acoustic sensors [534a and/or 534b] disposed proximate the polishing pad [516] and the wafer [501] of an apparatus for chemical mechanical polishing, the set of acoustic sensors [534a and/or 534b] arranged to detect sound during the process and transmit an electrical signal corresponding to the detected sound [paragraph [0031], [0033]]; and 
a signal processor [538] configured to receive the electrical signal from the set of acoustic sensors [534a and/or 534b], process the electrical signal to enable detection of an event during operation of the apparatus for chemical mechanical polishing, and in response to detecting the event, transmit a feedback signal corresponding to the 
wherein the set of acoustic sensors comprises acoustic sensors configured to detect sounds with a frequency in a range of about 0.01 Hz to about 200 MHz [50Hz-100Hz, 100-500kHz][paragraph [0046]].
Chew et al. fails to disclose 
the apparatus for chemical mechanical polishing comprising a process chamber;
the set of acoustic sensors comprising microphones;
the set of microphones disposed in or adjacent to the process chamber.
Tseng discloses in Fig. 7, column 5, lines 42-60, column 7, lines 53-58, column 8, lines 15-29, claims 1 and 2
the apparatus for chemical mechanical polishing comprising a process chamber [100];
acoustic sensor [84] comprising microphone [86];
the microphone [86] disposed in or adjacent to the process chamber [100].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tseng into the method of Chew et al. to include the apparatus for chemical mechanical polishing comprising a process chamber; the set of acoustic sensors comprising microphones; the set of microphones disposed in or adjacent to the process chamber. The ordinary artisan would have been motivated to modify Chew et al. in the above manner for the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 
Chew et al. and Tseng fails to disclose
the set of microphones including at least three microphones; and 
a frequency range of sounds detected by each microphone of the at least three microphones is different.
However, Chew et al. discloses in paragraph [0046] wherein the set of acoustic sensors comprises acoustic sensors configured to detect sounds with a frequency in a range including ultrasonic range [50Hz-100Hz, 100-500kHz]. 
Jia et al. discloses in paragraph [0020], [0030], [0037] 
the set of microphones [12] including at least three microphones configured to capture acoustic signals with different frequency ranges from infrasonic to ultrasonic; and 
a frequency range of sounds detected by each microphone of the at least three microphones is different.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jia et al. into the system of Chew et al. and Tseng to include the set of microphones including at least three microphones; and a frequency range of sounds detected by each microphone of the at least three microphones is different. The ordinary artisan would have been 
Notes, as stated above, the limitations of “configured to control parameters of the process”, “to detect sound in the process chamber during the process and transmit an electrical signal corresponding to the detected sound”, “configured to maximize a strength of sound signals received or detected at the at least three or more microphones”, “configured to receive the electrical signal from the set of microphones, process the electrical signal to enable detection of an event during an operation of the apparatus, and in response to detecting the event, transmit a feedback signal corresponding to the detected event to the process controller”, “configured to receive the feedback signal and initiate a change in one or more parameters of the process based on the received feedback signal, calculate a distance of a source of the sound from each of the at least three or more microphones, and calculate a location of the source of the sound”, “electrical signals output from the at least three microphones are synchronized with each other using a synchronization signal output from the process controller, and each microphone of the at least three microphones begins detecting sound in response to receiving the synchronization signal” direct to intended uses of the claimed elements. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.


Regarding claims 15-20, as stated above, similar to claim 15, functional languages in claims 16-20 will be treated as intended uses and would not patentably distinguish the claimed invention from the prior art if the prior art structure is capable of performing the intended use(s).
In this case, the system’s elements disclosed by Chew et al., Tseng and Jia et al. is capable of performing the recited intended uses thus it meets the claim.

Claims 1, 3-8, 10-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chew et al. (US Pub. 20140329439) in view of Tseng (US Pat. 6579150), Vook et al. (US Pub. 20070159924), Bolomey et al. (US Pat. 6424597), Miseki et al. (US Pub. 20130329899) and Jia et al. (US Pub. 20060274906).
Regarding claims 1 and 21, Chew et al. discloses in Fig. 5 and Fig. 7, paragraph [0018]-0019], [0026]-0039], [0047]-0052] a system for chemical mechanical polishing of a wafer, the system [500] comprising: 
a rotatable platen [518] disposed substantially horizontally, a polishing pad [516] disposed on the rotatable platen [518]; 
a wafer carrier [522] disposed on the rotatable platen [518], the wafer carrier [522] configured to retain the wafer [501], the wafer [501] being held upside down on the polishing pad [516] during an operation of the system; 

a process controller [540/542] configured to control the operation of the system; 
a set of acoustic sensors [534a and/or 534b] including more than two acoustic sensors disposed proximate the polishing pad [516] and the wafer [501], the set of acoustic sensors [534a and/or 534b] arranged to detect sound [acoustic emission] during the operation of the system and to transmit an electrical signal corresponding to the detected sound [paragraph [0031], [0033]]; and 
a signal processor [538] configured to receive the electrical signal from the set of acoustic sensors [534a and/or 534b], to process the electrical signal to enable detection of an event during the operation of the system, and in response to detecting the event, transmit a feedback signal to the process controller [540/542][paragraph [0034]-[0035], paragraph [0039], paragraph [0050]-[0052]], 
wherein the process controller [540/542] is further configured to receive the feedback signal and initiate an action based on the received feedback signal[paragraph [0034]-[0035], paragraph [0039], paragraph [0050]-[0052]].
Notes, the limitations of “configured to retain the wafer”, “configured to control the operation of the system”, “configured to receive the electrical signal from the set of microphones, to process the electrical signal to enable detection of an event during the operation of the system, and in response to detecting the event, transmit a feedback signal to the process controller”, “to detect sound in the process chamber during the operation of the system and to transmit an electrical signal corresponding to the detected sound”, “configured to maximize a strength of sound signals received or 
In this case, the system’s elements disclosed by Chew et al. is capable of performing the recited intended uses thus it meets the claim.
Chew et al. fails to disclose 
the system comprising a process chamber;
the rotatable platen disposed inside of the process chamber; 
the set of acoustic sensors comprising microphones;
the set of microphones disposed in or adjacent to the process chamber, the set of microphones arranged to detect sound in the process chamber.
Tseng discloses in Fig. 7, column 5, lines 42-60, column 7, lines 53-58, column 8, lines 15-29, claims 1 and 2
the apparatus comprising a process chamber [100];
the rotatable platen [72] disposed inside of the process chamber [100]; 
acoustic sensor [84] comprising microphone [86];
the microphone [86] disposed in the process chamber [100], the microphone [86] arranged to detect sound in the process chamber [100].
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chew et al. and Tseng fails to disclose
the set of microphones including at least one infrasonic microphone, at least one acoustic microphone, and at least one ultrasonic microphone; and 
a frequency range of sounds detected by each microphone of the set of microphones is different;
wherein the at least one infrasonic microphone is designed to detect sounds of frequencies from about 0.01 Hz to about 20 Hz, the at least one acoustic microphone is designed to detect sounds of frequencies from about 20 Hz to about 20kHz, and the at least one ultrasonic microphone is designed to detect sounds from about 20 kHz to about 200 MHz.

However, Chew et al. discloses in paragraph [0046] wherein the set of acoustic sensors comprises acoustic sensors configured to detect sounds with a frequency in a range including ultrasonic range [50Hz-100Hz, 100-500kHz]. 
Jia et al. discloses in paragraph [0020], [0030], [0037] 
the set of microphones [12] including at least three microphones configured to capture acoustic signals with any frequency ranges from infrasonic to ultrasonic; and 
a frequency range of sounds detected by each microphone of the set of microphones is different.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jia et al. into the system of Chew et al. and Tseng to include the set of microphones including at least one infrasonic microphone, at least one acoustic microphone, and at least one ultrasonic microphone; a frequency range of sounds detected by each microphone of the set of microphones is different; wherein the at least one infrasonic microphone is 
Chew et al. and Tseng fails to disclose
wherein the process controller is further configured to calculate a distance of the source of the sound from each of the set of microphones, and calculate a location of the source of the sound. 
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this rejection, for providing evidence support, Vook et al. is cited.
Vook et al. discloses in Fig. 1, Fig. 6, Fig. 10, Fig. 11, paragraph [0074]-[0078], [0091]-0092], [0104]-[0110]
wherein the process controller [central controller] is configured to calculate a distance of the source of the sound from each of the set of microphones [acoustic receivers/microphones], and calculate a location of the source of the sound. 
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chew et al., Tseng fails to disclose 
wherein band-widths and central frequencies of the three or more microphones are configured to maximize the strength of sound signals received or detected at the three or more microphones.
Bolomey et al. discloses in column 7, lines 23-25 that acoustic characteristics of a receiver (particularly the central frequency and the band width) are chosen to give the required resolution.
Miseki et al. discloses in Fig. 8-Fig. 14, paragraph [0052], [0061]-[0068] frequency of a microphone is adjusted to obtain sufficient amplitude/maximized sound signals received at the microphone, to reduce noise superimposed in the measuring system and to increase signal to noise ratio thus increasing the accuracy of the measurement. 
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 3, 4, 10, 11, 16, Chew et al. further discloses in paragraph [0039], paragraph [0051]-[0052] 
wherein the action comprises at least one selected from the group consisting of changing a rotational velocity of the rotatable platen, changing a flow rate and composition of the slurry being supplied through the slurry port, and changing a pressure at which the wafer contacts the polishing pad;
wherein the event is at least one selected from the group consisting of an end point of a process, a scratch on wafer surface, degradation of the polishing pad, 
wherein the parameters comprise at least one selected from the group consisting of a rotational velocity of a rotatable platen, a flow rate and composition of a slurry being supplied on a polishing pad disposed on the rotatable platen, and a pressure at which a wafer contacts the polishing pad;
wherein the one or more parameters of the process comprise at least one selected from the group consisting of a rotational velocity of a rotatable platen, a flow rate and composition of a slurry being supplied on a polishing pad disposed on the rotatable platen, and a pressure at which a wafer contacts the polishing pad.
As stated above, functional languages in claims 3-7, 16-20 would not patentably distinguish the claimed device from the prior art if the prior art structure is capable of performing the intended use(s).

Regarding claims 5, 14 and 18, Chew et al. discloses in paragraph [0033] wherein the set of acoustic sensor is configured to transmit the electrical signal using a wireless communication protocol. Tseng discloses acoustic sensor comprises microphone. Thus, the combination of Chew et al. and Tseng discloses wherein the set of microphones is configured to transmit the electrical signal using a wireless communication protocol.
As stated above, functional languages in claims 3-7, 16-20 would not patentably distinguish the claimed device from the prior art if the prior art structure is capable of performing the intended use(s).

Regarding claims 6, 7, 12, 13, 19 and 20, Chew et al. discloses in paragraph [0035] 
wherein the signal processor [538] is further configured to perform at least one selected from the group consisting of filtering the electrical signal to remove noise or ambient sound from the detected sound, detecting a position of a source of the detected sound, processing the electrical signal in time domain or in frequency domain, and recognizing patterns in the detected sound as corresponding to predetermined events during the operation of the system;
wherein the recognizing patterns comprises matching patterns of sounds with known events based on event models or using previously learned correspondence between patterns of sounds and events;
wherein processing the electrical signal comprises at least one selected from the group consisting of filtering the electrical signal to remove noise or ambient sound from the detected sound, detecting a position of a source of the detected sound, processing the electrical signal in time domain or in frequency domain, and recognizing patterns in the detected sound as corresponding to predetermined events during the operation of the apparatus.
As stated above, functional languages in claims 3-7, 16-20 would not patentably distinguish the claimed device from the prior art if the prior art structure is capable of performing the intended use(s).


placing a set of acoustic sensors [534a and/or 534b] disposed proximate the polishing pad [516] and the wafer [501];
detecting sound [acoustic emission] during an operation of the apparatus using the set of acoustic sensors [534a and/or 534b], obtaining electrical signals corresponding to the detected sound from the set of acoustic sensors [534a and/or 534b] and transmitting signal to a signal processor [538] using the set of acoustic sensors [534a and/or 534b]; 
processing, at the signal processor [538], the electrical signal received from the set of acoustic sensors [534a and/or 534b] to enable detection of an event during the operation of the apparatus, and in response to detecting the event, transmitting a feedback signal corresponding to the detected event to a process controller [540/542]; and initiating, by the process controller [540/542], an action based on the received feedback signal, wherein the action comprises changing one or more parameters of the chemical mechanical polishing.
Chew et al. fails to disclose 
detecting sound comprising detecting sound in a process chamber of the apparatus using a set of microphones.
Tseng discloses in Fig. 7, column 5, lines 42-60, column 7, lines 53-58, column 8, lines 15-29, claims 1 and 2
the apparatus comprising a process chamber [100];

The combination of Tseng and Chew would result to “detecting sound comprising detecting sound in a process chamber of the apparatus using a set of microphones.” 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tseng into the method of Chew et al. to include detecting sound comprising detecting sound in a process chamber of the apparatus using a set of microphones. The ordinary artisan would have been motivated to modify Chew et al. in the above manner for the purpose of providing an enclosure of a CMP apparatus for enclosing the polishing pad holder and the sample holder, confining process residuals within the enclosure, preventing cross-contaminations and providing suitable acoustic sensors. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 
Chew et al. and Tseng fails to disclose
the set of microphones including at least three microphones;
wherein electrical signals output from the at least three microphones are indicative of frequency range of sounds detected by the at least three microphones and a frequency range of sounds detected by each microphone of the at least three microphones is different.
However, Chew et al. discloses in paragraph [0046] wherein the set of acoustic sensors comprises acoustic sensors configured to detect sounds with a frequency in a range including ultrasonic range [50Hz-100Hz, 100-500kHz]. 

the set of microphones [12] including at least three microphones configured to capture acoustic signals with any frequency ranges from infrasonic to ultrasonic; and 
wherein electrical signals output from the at least three microphones are indicative of frequency range of sounds detected by the at least three microphones and a frequency range of sounds detected by each microphone of the at least three microphones is different.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jia et al. into the system of Chew et al. and Tseng to include the set of microphones including at least one infrasonic microphone, at least one acoustic microphone, and at least one ultrasonic microphone; wherein electrical signals output from the at least three microphones are indicative of frequency range of sounds detected by the at least three microphones and a frequency range of sounds detected by each microphone of the at least three microphones is different. The ordinary artisan would have been motivated to modify Chew et al. and Tseng in the above manner for the purpose of enabling to capture acoustic signals with broad frequency range from infrasonic to ultrasonic with low cost using less expensive microphones rather than using an expensive broadband microphone [paragraph [0020] of Jia et al.].
Chew et al. and Tseng fails to disclose
the electrical signals being unsynchronized with each other; combining unsynchronized electrical signals with a timing signal received from the signal processor; transmitting a combined signal including the timing signal and the 
the process controller calculates a distance of a source of the sound from each of the at least three or more microphones, and a location of the source of the sound.
Vook et al. discloses in Fig. 1, Fig. 3, Fig. 6, Fig. 10, Fig. 11, Fig. 13, paragraph [0016]-[0017], [0074]-[0078], [0091]-0092], [0104]-[0110]
the electrical signals being unsynchronized with each other; combining unsynchronized electrical signals with a timing signal received from the signal processor; transmitting a combined signal including the timing signal and the unsynchronized electrical signals to the electrical signal corresponding to the detected sound to the signal processor;
the process controller [central controller] calculates a distance of a source of the sound from each of the at least three or more microphones, and a location of the source of the sound.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Vook et al. into the method of Chew et al. and Tseng to include wherein the process controller is further configured to calculate a distance of the source of the sound from each of the set of microphones, and calculate a location of the source of the sound. The ordinary artisan would have been motivated to modify Chew et al. and Tseng in the above manner for the purpose of providing suitable intended function of controller to identify an acoustic source, and to provide enhanced acoustic signal [paragraph [0001], [0025] of Vook et al.]. Further, it would have been obvious to try one of the known methods with a KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chew et al., Tseng and Tang et al. fails to disclose 
adjusting band-widths and central frequencies of the three or more microphones so that the strength of sound signals received or detected at the microphones are maximized.
Bolomey et al. discloses in column 7, lines 23-25 that acoustic characteristics of a receiver (particularly the central frequency and the band width) are chosen to give the required resolution.
Miseki et al. discloses in Fig. 8-Fig. 14, paragraph [0052], [0061]-[0068] adjusting frequency of a microphone (and thus bandwidth of the microphone) to obtain sufficient amplitude/maximized sound signals received at the microphone, to reduce noise superimposed in the measuring system and to increase signal to noise ratio thus increasing the accuracy of the measurement. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bolomey et al. and Miseki et al. into the method of Chew et al., Tseng and Tang et al. to include adjusting band-widths and central frequencies of the three or more microphones so that the strength of sound signals received or detected at the microphones are maximized. The ordinary artisan would have been motivated to modify Chew et al., Tseng and Tang et al. in the above manner for the purpose of optimization and routine experimentation to obtain required resolution of the sound signal, to obtain sufficient amplitude/maximized/optimized sound signals received at the microphones, to reduce KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 15, Chew et al. discloses in Fig. 5 and Fig. 7, paragraph [0018]-0019], [0026]-0039], [0047]-0052] an apparatus for monitoring a chemical mechanical polishing process, the apparatus comprising: 
a process controller [540/542] configured control parameters of the process; 
a set of acoustic sensors [534a and/or 534b] disposed proximate the polishing pad [516] and the wafer [501] of an apparatus for chemical mechanical polishing, the set of acoustic sensors [534a and/or 534b] arranged to detect sound during the process and transmit an electrical signal corresponding to the detected sound [paragraph [0031], [0033]]; and 
a signal processor [538] configured to receive the electrical signal from the set of acoustic sensors [534a and/or 534b], process the electrical signal to enable detection of an event during operation of the apparatus for chemical mechanical polishing, and in response to detecting the event, transmit a feedback signal corresponding to the detected event to the process controller [540/542], wherein the process controller [540/542] is further configured to receive the feedback signal and initiate a change in one or more parameters of the process based on the received feedback signal [paragraph [0034]-[0035], paragraph [0039], paragraph [0050]-[0052]], 
Chew et al. fails to disclose 

the at least three acoustic sensors comprising microphones;
the at least three microphones disposed in or adjacent to the process chamber, the at least three microphones arranged to detect sound in the process chamber.
Tseng discloses in Fig. 7, column 5, lines 42-60, column 7, lines 53-58, column 8, lines 15-29, claims 1 and 2
the apparatus for chemical mechanical polishing comprising a process chamber [100];
acoustic sensor [84] comprising microphone [86];
the microphone [86] disposed in or adjacent to the process chamber [100], the microphone [86] arranged to detect sound in the process chamber [100].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tseng into the method of Chew et al. to include the apparatus for chemical mechanical polishing comprising a process chamber; the at least three acoustic sensors comprising microphones; the at least three microphones disposed in or adjacent to the process chamber, the at least three microphones arranged to detect sound in the process chamber. The ordinary artisan would have been motivated to modify Chew et al. in the above manner for the purpose of providing an enclosure of a CMP apparatus for enclosing the polishing pad holder and the sample holder, confining process residuals within the enclosure, preventing cross-contaminations and providing suitable acoustic sensors. Further, it would have been obvious to try one of the known methods with a KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 
Chew et al. and Tseng fails to disclose
a frequency range of sounds detected by each microphone of the at least three microphones is different;
However, Chew et al. discloses in paragraph [0046] wherein the set of acoustic sensors comprises acoustic sensors configured to detect sounds with a frequency in a range including ultrasonic range [50Hz-100Hz, 100-500kHz]. 
Jia et al. discloses in paragraph [0020], [0030], [0037] 
the at least three microphones [12] configured to capture acoustic signals with any frequency ranges from infrasonic to ultrasonic; and 
a frequency range of sounds detected by each microphone of the at least three microphones is different.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jia et al. into the system of Chew et al. and Tseng to include a frequency range of sounds detected by each microphone of the at least three microphones is different. The ordinary artisan would have been motivated to modify Chew et al. and Tseng in the above manner for the purpose of enabling to capture acoustic signals with broad frequency range from infrasonic to ultrasonic with low cost using less expensive microphones rather than using an expensive broadband microphone [paragraph [0020] of Jia et al.].
Chew et al. and Tseng fails to disclose

However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this rejection, for providing evidence support, Vook et al. is cited.
Vook et al. discloses in Fig. 1, Fig. 6, Fig. 10, Fig. 11, paragraph [0074]-[0078], [0091]-0092], [0104]-[0110]
wherein the process controller [central controller] is configured to calculate a distance of the source of the sound from each of the set of microphones [acoustic receivers/microphones], and calculate a location of the source of the sound, electrical signals output from the at least three microphones are synchronized with each other using a synchronization signal output from the process controller, and each microphone of the at least three microphones begins detecting sound in response to receiving the synchronization signal. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Vook et al. into the method of Chew et al. and Tseng to include wherein the process controller is further KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chew et al., Tseng fails to disclose 
wherein band-widths and central frequencies of the three or more microphones are configured to maximize the strength of sound signals received or detected at the three or more microphones.
Bolomey et al. discloses in column 7, lines 23-25 that acoustic characteristics of a receiver (particularly the central frequency and the band width) are chosen to give the required resolution.
Miseki et al. discloses in Fig. 8-Fig. 14, paragraph [0052], [0061]-[0068] frequency of a microphone is adjusted to obtain sufficient amplitude/maximized sound signals received at the microphone, to reduce noise superimposed in the measuring system and to increase signal to noise ratio thus increasing the accuracy of the measurement. 
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 17, Chew et al. discloses in paragraph [0046] wherein the set of acoustic sensors comprises acoustic sensors configured to detect sounds with a frequency in a range of about 0.01 Hz to about 200 MHz [50Hz-100Hz, 100-500kHz]. 
Tseng discloses acoustic sensor [84] comprising microphone [86]. 
Jia et al. discloses in paragraph [0020], [0030], [0037] 
microphones can be configured to detect sounds with a frequency in a range of about 0.01 Hz to about 200 MHz [0-100kHz].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8,10-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822